Citation Nr: 0201599	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  01-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected disability pension in the calculated amount 
of $20,721.00.


REPRESENTATION

Veteran represented by:	James D. Rosen, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (COWC) in Philadelphia, Pennsylvania, 
which denied the veteran's request for waiver of an 
overpayment of VA pension benefits in the amount of 
$20,721.00.  The veteran filed a notice of disagreement with 
the COWC decision in January 2001.  Subsequently, a statement 
of the case was issued and, in April 2001, the veteran 
perfected his appeal and the case was certified to the Board.  

In May 2001 this matter was remanded by the Board, to afford 
the veteran a Travel Board hearing as he had requested in his 
substantive appeal.  The Board notes that, in accordance with 
its remand, the veteran was afforded a hearing at the RO 
before the undersigned in November 2001; a transcript is of 
record.  


FINDINGS OF FACT

1.  In December 1997 the RO granted the veteran non-service-
connected disability pension in the amount of $426.00 
monthly, effective October 1, 1997, the day on which 
entitlement began; $441.00 monthly, effective December 1, 
1997, due to a cost of living adjustment; and $722.00 
monthly, effective October 1, 1998, because Social Security 
benefits were no longer counted as income.  

2.  By letter dated May 2000 the RO notified the veteran of a 
proposal to terminate his non-service-connected pension due 
to unreported income he had received from the Social Security 
Administration (SSA).  

3.  In July 2000 the proposed adjustment to the veteran's 
non-service-connected pension was made, resulting in a 
calculated overpayment of benefits.  

4.  The veteran's overpayment, in the amount of $20,721.00, 
did not result from fraud, misrepresentation, or bad faith on 
his part.

5.  Recovery of a portion of the debt, $10,360.50, would be 
against considerations of equity and good conscience.  

6.  Recovery of the remaining indebtedness, $10,360.50, would 
not be against equity and good conscience.


CONCLUSIONS OF LAW

1.  A partial waiver of the veteran's overpayment of pension 
benefits, in the amount of $10,360.50, plus accrued interest, 
is consistent with the principles of equity and good 
conscience, and recovery of that amount by the Government is 
waived.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2001).

2.  Recovery of the remainder of the overpayment of pension 
benefits, in the amount of $10,360.50, plus accrued interest, 
would not be against equity and good conscience, and recovery 
of that amount by the Government is not waived.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim seeking non-service-connected 
disability pension in September 1997.  Along with his claim 
the veteran submitted a copy of a letter received by him from 
SSA, which indicated that he was no longer eligible to 
receive disability benefits, effective September 1997.  
According to the correspondence from SSA, the veteran would 
receive his final disability benefit check in November 1997.  

In December 1997 the RO determined that the veteran was 
unable to secure and follow a substantially gainful 
occupation due to his non-service-connected epilepsy, which 
was found to be 60 percent disabling.  He was awarded a 
permanent and total rating for pension purposes, effective in 
September 1997, and his claim for pension was granted.  

A letter from VA dated December 28, 1997, informed the 
veteran that he was entitled to $426.00 monthly starting 
October 1, 1997, the date on which entitlement arose; $441.00 
monthly effective December 1, 1997, due to a cost-of-living 
adjustment; and $722.00 monthly, effective October 1, 1998, 
due to the termination of his SSA benefits.  It was 
specifically noted that he was being paid as a single veteran 
with no dependents.  The veteran was instructed to advise the 
RO immediately of any changes in income, the number of 
dependents, his net worth, or his residence.  The RO also 
enclosed a VA Form 21-8768, Disability Pension Award 
Attachment, which further explained his benefits.  

In May 2000 the RO learned that the veteran had been 
receiving unreported SSA benefits in the amount of $1123.80, 
including a Medicare premium of $43.80.  By letter dated May 
17, 2000, the RO notified the veteran that it proposed to 
terminate his pension benefits effective October 1, 1997.  
The veteran was asked to submit any current SSA award letters 
that would reflect any increase or decrease in benefits paid 
to him.  

By letter dated July 19, 2000, the veteran was notified that 
the action proposed in the RO's May 2000 letter had been 
taken, resulting in any overpayment of pension benefits.  The 
veteran requested a waiver in July 2000 of any overpayment 
owed to the Government and, in support thereof, he also 
submitted a Financial Status Report (FSR) that indicated 
income in the amount of $301.00 from retirement benefits and 
$725.00 from SSA benefits, for a total monthly net income of 
$1026.00.  According to the FSR the veteran's expenses were 
$375.00 for rent; $80.00 for food; $105.00 for utilities and 
heat; $75.00 for other living expenses; and $57.00 for 
monthly payments of installment contracts and other debts.  
The veteran's total monthly expenses were $692.00, for a 
balance of $334.00 per month.  In August 2000 the COWC denied 
the veteran's request for waiver of overpayment totaling 
$20,721.00.  

The RO received a notice of disagreement from the veteran's 
attorney in January 2001.  In February 2001 the veteran 
submitted an updated FSR that indicated income of $302.00 
monthly from retirement benefits and $1183.00 from SSA 
benefits, for monthly income totaling $1485.00.  He reported 
his monthly expenses as $375.00 for rent; $200.00 for food; 
$240.00 for utilities and heat; $140.00 for other living 
expenses, including laundry, personal hygiene and 
transportation; a phone bill of $120.00; and monthly payments 
on installment contracts and other debts of $118.00, for 
total monthly expenses of $1379.68.  

In April 2001 the RO received the veteran's VA Form 9, Appeal 
to the Board of Veterans' Appeals, which indicated rent 
payments in the amount of $375.00; $200.00 for food; $240.00 
for utilities; $50.00 for laundry; $123.00 for installment 
contracts; $40.00 for transportation; $160.00 for personal 
hygiene; health insurance in the amount of $365.00; and 
telephone charges of $50.59.  His monthly expenses totaled 
$1603.59.  

The veteran appeared for a Travel Board hearing before the 
undersigned Member of the Board in November 2001, at which 
time he testified, with the assistance of his attorney, that 
he was financially unable to repay the $20,721.00.  According 
to the veteran's testimony, he had assumed that VA would be 
notified that he was still receiving SSA benefits, and he did 
not know he was responsible for informing VA about it.  He 
stated that he did not receive annual income reports to fill 
out.  When asked whether he had changed his mailing address, 
he replied in the negative, stating that he had not moved 
since he began receiving VA pension.  


The veteran testified that he paid rent in the amount of 
$375.00; food costs of $200; utilities totaling $240.00; 
$200.00 for laundry; an inaudible expense of $80.00; an 
average phone bill of $43.00; $180.00 in installment 
payments; and $50.00 for transportation.  He specifically 
stated that he was no longer paying $365.00 for health 
insurance.  The veteran continued to report having no 
dependents, stating that all of his children were adults.  

II.  Legal Analysis

A.  Preliminary Matters

At the outset the Board notes that, during the pendency of 
this appeal, in November 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of evidence 
appears to be complete.  By virtue of the SOC provided by the 
RO in March 2001, the veteran has been given notice of the 
information and/or evidence necessary to substantiate his 
request for waiver of his overpayment.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C.A. § 5107(b) 
(West Supp. 2001)).  


B.  Relevant Law

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from non-service-
connected disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income and, if the veteran is married and living with his 
spouse, the annual income of the spouse.  38 U.S.C.A. § 
1521(a), (c), and (j) (West 1991); 38 C.F.R. § 3.252(b) and 
(c) (2001).

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (2001).  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272 (2001).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.277, 3.660 (2001).  
Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3) (2001).

Recovery of an overpayment of VA benefits to a veteran shall 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the veteran, 
and if collection of the indebtedness from the veteran would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c) (West 1991); 38 C.F.R. § 1.963(a) (2001).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Moreover, the statutory phrase "equity and good conscience" 
does not stand in isolation.  See Smith v. Derwinski, 1 Vet. 
App. 267, 279 (1991).  The equity-and-good-conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the 
debt.

2.  Balancing of faults.  Weighing of the fault of 
the debtor against that of VA.

3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.

5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal 
obligation.

See 38 C.F.R. § 1.965(a).




C.  Discussion

The veteran is seeking waiver of overpayment of non-service-
connected pension benefits in the amount of $20,721.00.  

In December 1997 the RO awarded the veteran a pension amount 
based, at least in part, upon his representation that his SSA 
benefits had been discontinued, effective in September 1997.  
In a letter of notification dated December 28, 1997, the 
veteran was advised of his obligation to report to VA any 
material change in his income, net worth, or dependents, and 
of any change of his address.  38 C.F.R. §§ 3.277, 3.660.  
There is no indication in the record that the veteran 
reported any changes in his income.  

When the RO became aware in May 2000 that the veteran was 
continuing to receive SSA benefits, it notified the veteran, 
by letter, of its proposal to discontinue his VA pension, 
effective October 1997.  The veteran was later advised of his 
indebtedness for overpayment of VA pension in the amount of 
$20,721.00.  See 38 C.F.R. § 3.660(a)(3).  

As noted above, waiver of repayment of indebtedness is 
precluded if there is any indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in obtaining a waiver.  38 U.S.C.A. § 
5302(c).  Thus, in order to determine whether waiver may be 
granted, it is first necessary to examine the question of 
whether there was fraud, misrepresentation, or bad faith on 
the part of the claimant in the creation of the overpayment.  
See Ridings v. Brown, supra, citing 38 C.F.R. § 1.965.

As noted above, a finding that an appellant committed fraud, 
misrepresentation, or bad faith in connection with his 
receipt of VA benefits precludes the grant of a waiver of 
recovery of the overpayment.  See 38 U.S.C.A. § 5302(c); see 
also Ridings v. Brown, supra.  This concept parallels the 
"clean hands" doctrine familiar in equity cases:  only if 
an appellant is free from all taint of fraud in connection 
with his claim for benefits may waiver on account of "equity 
and good conscience" be considered.  See Farless v. 
Derwinski, 2 Vet. App. 555, 556 (1992).  

Under the law as it currently stands, "bad faith" is 
defined as "unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (2001); Richards 
v. Brown, 9 Vet. App. 255, 257 (1996).  

In the present case, the Board is of the opinion that the 
veteran's actions do not represent a willful intent to 
deceive or defraud the Government.  Instead, the competent 
evidence of record suggests a mistake or misunderstanding of 
his obligation to report to VA that his SSA benefits had been 
resumed.  In fact, the veteran testified at his Travel Board 
hearing in November 2001 that he had assumed VA would obtain 
that information on its own.  

Having found that there is no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran, the Board will turn to the question of 
whether recovery of the indebtedness would be against equity 
and good conscience, under 38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).

The first element to consider is "fault of the debtor", 
which is defined as "[w]here actions of the debtor 
contribute to creation of the debt."  38 C.F.R. § 
1.965(a)(1).  The second element is "balancing of faults", 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2).  As discussed 
above, the veteran appears to have been under the mistaken 
impression that VA would obtain the information regarding the 
continuation of his SSA benefits on its own.  While the Board 
has determined that the veteran's actions did not rise to the 
level of either bad faith or fraud, the Board is not of the 
opinion that his misunderstanding of his duty to report 
relieves him of responsibility in this matter.  

The correspondence received by the veteran that informed him 
of the grant of VA pension also specifically informed him of 
his obligation to report any changes in his income, 
dependents, net worth, or address.  The RO also enclosed a VA 
Form 21-8768, Disability Pension Award Attachment, which 
further explained his benefits.  In light of the ample 
notification that the veteran received regarding his duty to 
report any such changes in income to VA, the Board believes 
that veteran bears a degree of fault for the alleged 
misunderstanding that resulted in the overpayment of VA 
pension.  

The Board has also considered whether VA bears any fault in 
the veteran's alleged confusion or misunderstanding of his 
duty to report changes in his income, including continuation 
of SSA benefits.  As stated above, the RO, in its letter to 
the veteran that advised him of the grant of VA pension, 
informed the veteran that the $722.00 he was to receive 
effective October 1, 1998, was due to termination of his SSA 
benefits.  In addition, the VA's notification letter to the 
veteran specifically informed him that he was to report any 
changes in income.  Therefore, the Board is unable to 
identify fault on the part of VA in this matter.  

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  The 
veteran's most recent FSR, which was submitted in February 
2001, indicated a monthly income of $1485.00 and monthly 
expenses totaling $1379.68, for an estimated monthly balance 
of $105.32.  This remaining positive balance should be 
available to repay the veteran's debt to the Government.  

In light of the veteran's very limited monthly resources, he 
could arguably be unable to provide for his life's basic 
necessities without creating undue hardship, were VA to 
demand full recovery of his indebtedness.  However, the Board 
notes that there does appear to be a small monthly surplus, 
which should enable the veteran to pay at least a small 
monthly installment towards the payment of his overpayment 
debt.  

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  The veteran was in 
receipt of non-service-connected disability pension benefits.  
Pension is a needs-based program intended to assure that 
wartime veterans who are permanently and totally disabled 
from non-service-connected disability do not have less than 
the maximum annual pension rate on which to live.  In light 
of the veteran's limited resources, the Board believes that 
to expect repayment of the entire amount of the debt would 
potentially defeat the purpose for which the benefits were 
intended.

The fifth element to be considered in the equity-and-good-
conscience analysis is "unjust enrichment," which means 
that failure to make restitution would result in unfair gain 
to the debtor.  38 C.F.R. § 1.965(a)(5).  In this case, the 
veteran did unfairly gain $20,721.00 due to his failure to 
report his SSA benefits as income to VA.  The Board finds 
that there was unjust enrichment of the veteran, since the 
overpayment in this case was generated by his inaction when 
he was obligated to report his SSA income to VA.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The veteran has not claimed, and the Board does 
not find, that he relinquished any right or incurred any 
legal obligation in reliance upon or in conjunction with his 
receipt of pension benefits.

A balancing of the considerations of equity and good 
conscience reflects that the veteran was at fault in the 
creation of the debt, and that unjust enrichment resulted.  
On the other hand, considerations of undue hardship and the 
intended purpose of the benefits favors the veteran, 
particularly in light of his limited monthly income.  Thus, 
the Board concludes that the facts of this case, when weighed 
in light of the various elements of equity and good 
conscience, and with consideration of the reasonable-
doubt/benefit-of-the-doubt doctrine, are in favor of the 
conclusion that a partial waiver of the overpayment debt is 
warranted.

In the opinion of the Board, a waiver of half the veteran's 
pension overpayment debt, in the amount of $10,360.50, plus 
any interest, would be consistent with the principles of 
equity and good conscience under the balancing test discussed 
above.  Therefore, a partial waiver of the overpayment in the 
amount of $10,360.50, plus any accrued interest, is hereby 
granted.

Based upon the financial evidence of record, the Board is 
further of the opinion that the veteran is capable of 
repaying the remaining portion of the indebtedness, in 
payments of at least $50.00 a month, or under such other 
arrangements as can be established under the governing 
regulations.  See 38 C.F.R. § 1.917 (2001).


ORDER

1.  A partial waiver of the veteran's pension overpayment 
indebtedness, in the amount of $10,360.50, is granted.

2.  Waiver of the veteran's remaining pension overpayment 
indebtedness, in the amount of $10,360.50, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

